Citation Nr: 1607442	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  05-08 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for left ear hearing loss, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel






INTRODUCTION

The Veteran served on active duty from May 1999 to December 2001. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2004 rating decision in which the RO, inter alia, granted service connection for left ear hearing loss, and assigned an initial, 10 percent rating, effective May 29, 2003.  

In May 2007, the Board remanded the claim for a higher initial rating for left ear hearing loss to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence and for consideration of a higher rating on an extra-schedular basis.  After accomplishing further action, the RO/AMC continued to deny the claim (as reflected in a November 2008 supplemental SOC (SSOC)) and returned this matter to the Board.

In February 2009, the Board again remanded the higher rating claim to the RO, via the AMC.  Thereafter, the RO/AMC continued to deny the claim (as reflected in a February 2010 SSOC) and returned the matter on appeal to the Board for further consideration.

In May 2010, the Board bifurcated the issue on appeal, denying an initial, schedular rating in excess of 10 percent for left ear hearing loss, and remanding the matter of a higher initial rating for left ear hearing loss on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1) to the RO, via the AMC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC denied the claim (as reflected in an April 2011 SSOC) and returned the matter remaining on appeal to the Board for further appellate consideration.

In January 2012, the Board denied an initial rating in excess of 10 percent for left ear hearing loss on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1). The Veteran, in turn, appealed the January 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2013, the Court issued a Memorandum Decision, vacating the Board decision, finding that VA failed to meets its duty to assist in that the medical examination (and ultimately the Director of Director of Compensation Service)relied upon to decide the case did not consider the functional effects of the Veteran's left ear hearing loss and was therefore inadequate.

In April 2014, the Board remanded the claim for further development, consistent with the findings in the Court's 2013 Memorandum Decision.  

However, for the reasons expressed below, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets further delay, further development is needed prior to analyzing the merits of the case.  

Consistent with the Court's findings in its 2013 Memorandum Decision, the Board remanded the claim in April 2014, to, as relevant, provide him with a new VA audiology examination to obtain the fact-specific findings needed to fairly adjudicate the extraschedular claim remaining on appeal, and then refer the case to the Director of Compensation Service for an opinion regarding extraschedular consideration.   In response, the AOJ provided the Veteran with this additional audiology examination in June 2014, and then in November 2014, requested and obtained an opinion from the Director of Compensation Service.

Significantly however, the Board finds the June 2014 VA audiology examination inadequate to decide the claim to the extent that the examination report does not fully describe the functional effects caused by the Veteran's left ear hearing loss disability and did not specify and incorporate personal information regarding the impact of the Veteran's left ear hearing loss on his activities of daily living and employment, as requested.  Indeed, as pointed out by the Court's Memorandum Decision and the Board's April 2014 remand, the Veteran's primary contention is that his service-connected left ear hearing loss affects his activities of daily living and his employment by impacting his ability to interview for jobs and consequently limiting his career options.  He maintains that his left ear hearing loss has hindered his ability to interview for jobs because he must constantly ask for questions to be repeated or he has to turn his head oddly to hear what is said and no one will hire someone who acts strangely or admits to having a hearing loss disability.  Unfortunately, none of these contentions were addressed by the June 2014 VA examiner, as requested by the Board.  

Consequently, another remand for a new VA audiology examination is necessary in order for an examiner to obtain the fact-specific findings to fairly adjudicate the claim.  Thereafter, the AOJ must, again refer the Veteran's claim to VA's Director Compensation Service for an extra-schedular determination to ensure that his determination is also based on a complete and adequate record.

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand orders.  Where the remand orders of the Board were not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  This obligation is mandatory, not discretionary.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an additional VA audiology examination.  The contents of the entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran.
 
a).  The examination report should include discussion of the Vetera n's documented medical history and his lay assertions.  All clinical findings should be reported in detail. 

b).  The examiner MUST ELICIT SPECIFIC INFORMATION from the Veteran concerning the functional effects of his left ear hearing loss disability and the impact that such disability has on his daily living activities and employment.  

NOTE:  This case is being remanded again because the prior opinions did not adequately address the Veteran's specific assertions and incorporate his personal information in the conclusion.  

**In the examination report, the examiner MUST ADRESS all of the Veteran's contentions, specially to include his belief that his left ear hearing loss affects his activities of daily living and his employment by impacting his ability to interview for jobs and consequently limiting his career options.  He feels that his left ear hearing loss has hindered his ability to interview for jobs because he must constantly ask for questions to be repeated or he has to turn his head oddly to hear what is said and no one will hire someone who acts strangely or admits to having a hearing loss disability.    

THE EXAMINER'S RATIONALE MUST ADDRESS AND INCORPORATE THE VETERAN'S SPECIFIC ASSERTIONS AND HIS PERSONAL INFORMATION REGARDING THE FUNCTIOANL EFFECTS THAT HIS HEAIRNG LOSS HAS ON HIS DAILY LIVING ACTIVITIES AND ITS IMPACT THAT IT HAS ON HIS EMPLOYABILITY.   

The examiner must provide complete rationale for the conclusions reached.  
 
2.  Then, the AOJ should ensure that the examiner has adequately addressed the questions posed with respect to the functional impact and 

3.  Then, again refer the matter of the Veteran's entitlement to a rating in excess of 10 percent for left ear hearing loss to the Director of Compensation Service, pursuant to the provisions of 38 C.F.R. § 3.321(b) , for a determination as to whether an extra-schedular rating is warranted.  The Director is asked to discuss whether the schedular criteria are adequate to rate the disability, and, if not, whether there is evidence of any marked interference with employment, in light of all pertinent lay and medical evidence, should be requested.  In doing so, the Director is asked to address the Veteran's specific contentions and incorporate his personal information in the memorandum.  
 
4.  Finally, readjudicate the claim on appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




